DETAILED ACTION

Application filed 8/26/2021 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
 Specification and drawings are accepted. 
IDS has been considered. PTO-1449 is attached. 
Application is allowed. 

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance.
	Claims 1 and 8 of the present application are directed towards a device and method for error correction encoder with convolutional encoder and a polar encoder. Data are convolutionally encoded along with frozen symbols. A plurality polar encoded symbols are generated by performing polar encoding on the convolutionally encoded symbols wherein the polar encoding operation is based on a transform with a rate of one. These concepts are not taught or fairly suggested by the prior arts of record as detailed in independent claims 1 and 8. Therefore claims 1 and 8 are allowed along with respective dependent claims 2-7 and 9-14. 
	Claim 15 is directed towards a decoder which receives the codeword which was generated based on convolutional encoder and polar encoder wherein the rate of the concatenation of the convolutional encoding operation is based on the number of frozen symbols used in the polar encoder. Polar decoded symbols are generated by performing successive cancellation decoding for the received codewords. Information symbols are determined by performing convolutional decoding on the decoded symbols with a rate of k/n. Bidirectional communication between the successive cancellation decoding and the convolutional decoding is performed. These concepts are not taught or fairly suggested by the prior arts of record as detailed in independent claim 15 and therefore claim 15 along with respective dependent claims 16-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112